Citation Nr: 1003270	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-23 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
heart disease, renal dysfunction, and peripheral neuropathy 
of the lower extremities, including as due to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the benefits sought 
on appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Veteran contends that he was exposed to Agent 
Orange while stationed in Thailand at the Nakhon Phanom Royal 
Thai Air Force Base with the 56th Armament and Electronics 
Maintenance Squadron from August 28, 1967 to August 21, 1968.  
Specifically, the Veteran argues that the base may possibly 
have used Agent Orange as a defoliant, and that he was 
exposed to Agent Orange while working on aircraft that were 
used to disperse Agent Orange in Vietnam.  The Veteran's 
service personnel records show that he served as an 
apprentice aircraft communication equipment repairman and as 
an aircraft radio repairman, and that he worked on A1E, T-28, 
C-123, A-26, CH-3, and U-10 aircraft.  

Post-service medical records evidence a current diagnosis of 
diabetes mellitus with heart disease, renal dysfunction, and 
peripheral neuropathy of the lower extremities.

Central to this case is the question of the verification of 
the Veteran's alleged in-service exposure to Agent Orange 
since he was not actually stationed in Vietnam.  While the RO 
appears to have sought out information regarding the general 
use of Agent Orange as a base defoliant, as well as whether 
Agent Orange was stored in Thailand and whether the planes 
spraying Agent Orange were stationed in Thailand, it does not 
appear that information was sought as to whether aircraft 
used in Operation Ranch Hand were sent to Thailand for 
maintenance of electric equipment the Veteran and his unit 
maintained.  In order to afford the Veteran every 
consideration with his appeal, the Board believes that 
further evidentiary development is warranted in order to more 
fully address the Veteran's contentions.  On remand, the 
RO/AMC should direct the U.S. Army and Joint Services Records 
Research Center (JSRRC) (or any other official source/agency 
deemed appropriate) to undertake additional efforts to obtain 
information that may corroborate the Veteran's claimed Agent 
Orange exposure. 

Finally, the Board notes that additional evidence was 
received in September 2009.  This evidence will undergo 
preliminary review by the RO during the course of the remand 
actions directed below. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC request the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (or any other official 
source/agency deemed appropriate) to 
provide any information that might 
corroborate the Veteran's alleged in-
service exposure to Agent Orange.  The 
Board is particularly interested in 
records and/or evidence pertaining to the 
Veteran's service at the Nakhon Phanom 
Royal Thai Air Force Base from August 28, 
1967 to August 21, 1968 with the 56th 
Armament and Electronics Maintenance 
Squadron and whether any maintenance was 
performed on Operation Ranch Hand 
aircraft at that base, and if so, whether 
the Veteran's unit and an individual in 
the Veteran's Air Force Specialty Code 
(30150) would have provided maintenance 
to aircraft used in Operation Ranch Hand.  
Information should also be sought as to 
whether Agent Orange was used as a base 
defoliant at the Nakhon Phanom Royal Thai 
Air Force Base.  If the RO/AMC is 
informed that additional information is 
needed from the Veteran to conduct a 
search for information that might 
corroborate his in-service exposure to 
Agent Orange, then the Veteran should be 
contacted and informed of the information 
needed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence, including the 
evidence submitted by the Veteran at the 
time of his BVA hearing.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


